Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 10/29/2021, the Examiner acknowledges the following:
Claims 1, 2, 3, and 6 were amended.
Claims 4, 5 and 8 were canceled by Applicant.
Currently, claims 1 – 9 are pending. Claims 4, 5 and 8 were canceled by Applicant; therefore, claims 1 – 3, 6, 7 and 9 are being examined on the merits.


Allowable Subject Matter
3.	Claims 1 – 3, 6, 7 and 9 (renumbered as 1 – 6) are allowed.
the prior art teaches,
	An imaging device and endoscopic apparatus, the image device (Inuiya – US 2008/0079806 A1) comprising: a semiconductor substrate; a plurality of in-substrate photoelectric converting devices arranged on the same plane in the semiconductor substrate; a plurality of on-substrate photoelectric converting devices, formed on the same plane above the semiconductor substrate, each of which corresponds to each of at least a part of said plurality of in-substrate photoelectric converting devices and comprises a first electrode formed above the semiconductor substrate, a photoelectric converting layer formed on the first electrode and a second electrode formed on the photoelectric converting layer; a color filter layer that is formed above the semiconductor substrate and transmits a light in a different wave range from a wave range of a light to be absorbed by the photoelectric converting layer; and a signal reading section that reads a signal corresponding to an electric charge generated in the on-substrate photoelectric converting device and a signal corresponding to an electric charge generated in the in-substrate photoelectric converting device respectively. The prior art of record further teaches an image sensor (Otsuki – US 2019/0104251 A1 – art from the IDS), comprising: an image information processing unit configured to generate integrated information in which image sensor identification information for identification of the image sensor and first image information obtained by an analog/digital conversion unit are associated with each other, wherein the integrated information is electronic signature information obtained by encryption of at least one of the image sensor identification information or the first image information, and the electronic signature information is encrypted based on a 
	Even though, the prior art of record teaches some features of the current application such as an imaging device and endoscopic apparatus, the image device comprising a semiconductor substrate; a plurality of in-substrate photoelectric converting devices arranged on the same plane in the semiconductor substrate, wherein a photoelectric converting layer is formed on the first electrode and a second electrode formed on the photoelectric converting layer; a color filter layer that is formed above the semiconductor substrate and transmits a light in a different wave range from a wave range of a light to be absorbed by the photoelectric converting layer; and a signal reading section that reads a signal corresponding to an electric charge generated in the on-substrate photoelectric converting device and a signal corresponding to an electric charge generated in the in-substrate photoelectric converting device respectively (See Inuiya) or an image sensor comprising an image information processing unit configured to generate integrated information in which image sensor identification information for identification of the image sensor and first image information obtained by an analog/digital conversion unit are associated with each other, wherein the integrated information is electronic signature information obtained by encryption of at least one of the image sensor identification information or the first image information (See Otsuki) or  a focus control device to be used in an endoscope comprising a processor comprising hardware, the processor being configured to implement an area setting process that sets a plurality of areas to a captured image that has been captured by an imaging section, each of the 
	Regarding claim 1, Inuiya combined with Otsuki and Ichikawa fails to explicitly disclose “A solid-state imaging device, comprising: a first semiconductor substrate including a light receiver that receives incident light; and a second semiconductor substrate including an image processing circuit that processes a signal from the light receiver and generates an image signal, wherein the second semiconductor substrate includes: a nonvolatile memory including a region in which use history data is stored; and a control circuit including a determination circuit, a blocking circuit, and an input/output circuit, the determination circuit determines whether use history data is present in the nonvolatile memory in response to power being turned on, and when the use history data is present, the blocking circuit prohibits output of the image signal from the input/output circuit”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
	In regards to claims 2, 3, 6, 7 and 9: claims 2, 3, 6, 7 and 9 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not taught by the prior art of record. On the other hand, claims 2, 3, 6, 7 and 9 add new limitations to claim 1 that are not taught by the prior art of record either. Therefore, claims 2, 3, 6, 7 and 9 are allowable for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. M. Inuiya et al., US 2008/0079806 A1 – it teaches an imaging device and endoscopic apparatus, the image device comprising: a semiconductor substrate; a plurality of in-substrate photoelectric converting devices arranged on the same plane in the 
2. J. Talbert et al., US 2021/0368036 – A1 – it teaches – it teaches a system comprising: an emitter for emitting pulses of electromagnetic radiation; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation, wherein the pixel array comprises active pixels and optical black pixels; a black clamp circuit providing offset control for data generated by the pixel array, wherein data from the optical black pixels is used by the black clamp circuit to reduce noise; and a controller comprising a processor in electrical communication with the image sensor and the emitter; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having a wavelength from about 795 nm to about 815 nm, wherein the system is used  as part of an endoscope. An endoscope generates fluorescence imaging in a light deficient environment such as a body cavity. The 
3. Y. Tsukuda et al., US 2020/0314368 A1 – it teaches an electronic device comprising: an imaging device; and a signal processing part configured to process a signal output from the imaging device, wherein the imaging device comprises: a sample/hold part configured to sample and hold a reset voltage as a reset level voltage of a pixel signal; and an AD conversion part configured to analog digital (AD) convert the pixel signal, and the AD conversion part selects and outputs one of a first output signal as the AD converted pixel signal and a second output signal at a predetermined level on the basis of a comparison result between the reset voltage held by the sample/hold part and a predetermined reference voltage.
4. T. Suda, US 2009/0062612 A1 – it teaches an endoscope system comprising: a scope that has an imaging sensor, a memory, and a reference signal output unit that outputs a reference signal instead of an image signal from said imaging sensor in a first operation for generating an analysis data; a first processor that performs an image-processing operation of said image signal in a normal use, and that performs said image-processing operation of said reference signal in said first operation; and a first measuring device that is connected to said first processor and that measures a first characteristic of an image encoded by said reference signal on which said image-processing operation is carried 


Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697